Citation Nr: 1725741	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  06-11 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected residuals of a right ankle fracture.

2.  Entitlement to service connection for a disorder characterized by fatigue.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from November 1996 and September 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and Cleveland, Ohio, which denied service connection for a disability manifested by fatigue and a left foot disorder, respectively.

In March 1997, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO) in regard to his claim for entitlement to service connection for a disorder characterized by fatigue and, in July 2012, he testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO with regard to his claim for service connection for a left foot disorder.  A transcript of both hearings have been associated with the record. 

These claims, as well as the issue of entitlement to a higher initial rating for allergic rhinitis were previously before the Board in October 2012, July 2013, and June 2014, at which time they were remanded for additional development.  The June 2014 decision also remanded the issues of entitlement to service connection for sleep apnea and an increased rating for sinusitis for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet.App. 238 (1999).  Thereafter, the Agency of Original Jurisdiction (AOJ) issued a statement of the case in May 2016 addressing both issues, as well as the issue of entitlement to a higher initial rating for allergic rhinitis.  Thereafter, in June 2016, the Veteran submitted a substantive appeal, in which he perfected his appeal with regard to his claims for service connection for sleep apnea and an increased rating for sinusitis, and requested a Board hearing before a Veterans Law Judge sitting at the RO on all issues.   

Thereafter, in a November 2016 rating decision, the AOJ granted service connection for sleep apnea.  Therefore, as such issue has been granted in full, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

As reflected by the Veterans Appeals Control and Locator System, the AOJ is in the process of scheduling the Veteran for a Board hearing in regard to his claims for increased ratings for allergic rhinitis and sinusitis.  Therefore, such issues are not addressed herein and they will be the subject of a separate Board decision issued at a later date.  Furthermore, as the Veteran has never been afforded a Board hearing with regard to his claim for service connection for a disability manifested by fatigue, such matter is remanded herein in order to afford him such a hearing.  However, as noted previously, the Veteran has already been afforded a Board hearing in July 2012 before the undersigned in connection with his claim for service connection for a right foot disorder.  He has not provided good cause as to why a new hearing is needed in regard to this claim.  Furthermore, the focus of the issue on appeal has not changed or evolved and the claim has not been remanded to the Board from the United States Court of Appeals for Veterans Claims (Court) since the July 2012 hearing.  Therefore, the Board denies the Veteran's request for another Board hearing on such matter.  38 U.S.C.A. § 7107(b) (West 2014); Cook v. Snyder, No. 15-0873, 2017 WL 405830 at *8-10 (Vet. App., Jan. 31, 2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

As an initial matter, in regard to the Veteran's claim of entitlement to service connection for a disorder characterized by fatigue, in his February 1997 substantive appeal that perfected his appeal as to such claim, he did not request a Board hearing.  However, as noted above, the Veteran submitted a more recent substantive appeal in June 2016 in which he indicated that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  To date, he has not been afforded his requested hearing in regard to such issue.  Therefore, such should be accomplished on remand.  38 C.F.R. §§ 20.700, 20.704.

With regard to the Veteran's claim for service connection for a left foot disorder, he alleges that such developed secondary to his service-connected residuals of a right ankle fracture.  As previously noted by the Board, an April 2004 VA examiner diagnosed podagra (gout involving the big toe) and degenerative joint disease of the first metatarsophalangeal (MTP) joint, likely gout; however, a February 2013 VA examiner found no left foot disorder present on examination.  As such, the claim was previously remanded in July 2013 in order to clarify the nature of the Veteran's left foot disorder and to obtain an opinion regarding the etiology of such disorder.  

In October 2013, a VA addendum opinion was obtained, at which time the examiner determined that, while the Veteran did not have a current left foot disability on examination, he had a history of gout and such may have been present in his left foot at one time.  However, as no etiological opinion was provided, the Board again remanded the claim in June 2014 for another VA addendum opinion as to the nature and etiology of the Veteran's left foot disorder in terms of direct and secondary service connection.  

Thereafter, in May 2016, the Veteran was again examined by VA in regard to his left foot claim.  The examiner diagnosed arthritis in the left foot with an onset date of 2015, addressed the prior diagnoses of gout and degenerative joint disease of the MTP joints, and opined that the Veteran's current left foot disorder of arthritis was unrelated to his military service and was not caused or aggravated by his service-connected right ankle disability.  However, private treatment records from Scott & White Memorial Hospital added to the record in September 2016 reflect a July 2014 diagnosis of hallux limitus in regard to the Veteran's left foot.  As such diagnosis was made during the time period on appeal, an opinion should also be obtained as to whether such disorder is related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO in regard to his claim for entitlement to service connection for a disorder characterized by fatigue.  All correspondence regarding the scheduling of such hearing should be associated with the record.

2.  Forward the record, to include a copy of this remand, to an appropriate VA examiner for an addendum opinion as to the nature and etiology of the Veteran's left foot disorder.  The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the record, the examiner should address the following items:

(A)  Identify all diagnoses referable to the Veteran's left foot since December 2003, to include arthritis noted by the May 2016 VA examiner and hallux limitus noted in private treatment records from Scott & White Memorial Hospital.
(B)  For each diagnosed left foot disorder, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) such had its onset during service or is otherwise related to service.

(C)  For each diagnosed left foot disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is caused or aggravated by the Veteran's service-connected residuals of a right ankle fracture.  The examiner should specifically consider the Veteran's contention that he has had an altered gait for years (due to his service-connected residuals of a right ankle fracture) which caused his claimed left foot disorder.

The rationale for all opinions offered should be provided. 

3.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim of entitlement to service connection for a left foot disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, these claims should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




